Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s amendment of claims 3-4, 12-14, and 20.

Response to Amendment
The amendment filed on 07/15/2022 has been considered. All of the objections are overcome. The amendment necessitated corresponding modification to the rejections of claims 12-14, and 20. This action is final necessitated by amendments.
Response to Arguments
Applicants’ argument filed on 07/15/2022 have been fully considered but they are not persuasive.

The examiner respectfully notes that the prior art Gary L. Matsch  (US-7380755-B2), Stephen R. Ide et al. (WO-2008042122-A1), Abraham Shelcoviz et al. (US-20150000748-A1), and David Baram (FI-73058-B) used in claim rejections -35 USC § 103 of claims 9-20 met all of the structural limitations as claimed in the claim set filed on 03/25/2022.

The examiner respectfully points out that Matsch is the prior art that teaches most of the claimed limitations of the ball lock of the instant invention in the form of the frangible pneumatic latch 26 and not Ide (pg. 9, line 25), and as clearly detailed in the 35 USC § 103 of claims 9-20 of the non-final office action filed on 04/20/2022.
Where Match teaches most of the claimed limitations of claim 9, 11, and 20 and their structural interaction by disclosing an inflatable evacuation slide system 10 of an aircraft 20 that includes an inflatable evacuation slide (fig. 1) stored in a packboard compartment 14, the cover panel 22 of which is retained by a plurality of frangible pneumatic latches 26 where figs. 2 and 3 show the frangible pneumatic latch of the prior art Matsch in a normally-latched position and a normally open position corresponding to a locked position and unlocked position, respectively. Where inflation gas operates the claimed evacuation system and its frangible pneumatic latch 26.

In response to the applicants remarks/arguments regarding the prior art Ide; Ide teaches a visual indicator cooperating with a sensor 34 to visually indicate the open or closed status of a valve 10. The visual indicator is a carriage 32 in the form of a traveling washer 46 that is threadably mounted to a stem 36 and moves to advance or retreat between different positions depending upon the state of the valve as open or close, the pitch of the threads control how far washer 46 moves per unit rotation of stem 36 where the pitch is used to coordinate the motion of the traveling washer with sensor 34. Where carriage 32 interacts with sensor 34 to produce a signal in the form of an electrical signal that can be used as an input to a microprocessor of an automated system or would illuminate a lamp on a control panel indicative of the state of valve 10. The sensor could be a contact switch, an optical, an acoustic sensor, or other device that can sense the presence or absence of the travelling washer 46, where the sensor could be configured to close a switch when the traveling washer is near, or open the switch when it is near. The traveling washer 46 provides a visual indication of the valve status via window 60 through which a portion of the traveling washer 46 or other form of the moving carriage 32 is visible as shown in fig. 6. The presence of washer 46 in window 60 signals the open or alternatively the closed status of the valve as indicated by indicia 62, indicia 62 can be changed as appropriately required, indicia 62 can be in the form of an arrow and acts as a pointer to cooperate with an additional indicia 64 to indicate the valve status. The visual indicator 32 (washer 46), sensor 34, electrical signal, window 60, indicia 62, indicia 64 are components of a device 14 that is used to convert valve 10 to a supervised valve 12.  Valve 10 controls the flow of fluids, including air and water. The invention of Ide embodied in device 14 can be mounted to any type of valves, such as butterfly valves, ball valves, or gate valves. One or ordinary skill in the art at the time the invention was made would understand to virtue of implementing, placing, and using the sensor 34, traveling washer 46, indicia 62 and 64, the lamp, and electrical signal collectively to visually indicate the status of the ball lock and hence the status of the evacuation assembly.

The examiner respectfully points out that the following statements made by the applicants are held as merely reflective of the applicants’ opinion of the patented invention Ide and not published facts evidenced by peer reviewed and published data of Ides’ invention nor does Ide clearly state such statements, and as follows:
pg. 10, line 6-8 “the internal status of the valve is imprecisely reflected by visually impacting Ide’s traveling washer 46 or a signal produced by Ide’s sensor 34”.
pg. 11, line 1-2 “the gradual and imprecise nature of open/closing a valve by turning”.
pg. 12, line 11-12 “Ide cannot distinguish between a nearly fully open valve, half-open valve, or a fully closed valve”. 
pg. 13, line 1-3 “given the gradual and imprecise nature of Ide’s valve position indicator, it is not possible for an observer to determine whether the valve is fully open or partially open”.
pg. 13, line29-30 “the gradually moving and uncertainty of terminal positioning of the indicator disclosed by Ide”.
pg. 15, line 5-7 “Ide illustrates the imprecise nature of their valve indication because even a skilled observer would be unable to discern the degree of open/closed indicated by the position of indicia 62 in window 60”.

In response to the applicants remarks/arguments regarding the prior art Shelcoviz; the examiner respectfully points out that the applicant is incorrect in stating “Shelcoviz discloses a piping system […] and a method for testing the piping system” (pg. 16, line 30-31). Furthermore, Shelcoviz discloses a rigid test stick 710 (key actuator) placed through a test channel 709 (access slot is a hole) to rotate disc 707 to a new orientation in addition to moving disc 707 from the open to the closed or partially closed position which in turn enables the inspection of a check valves’ interior components. The invention of Shelcoviz is a check valve apparatus 701 and method of testing (figs. 7-10) and not “a piping system” as stated by the applicant. Additionally, the limitation “key actuator” is not shown in the disclosed figures while the disclosed written specification state “The access slot 615 may be a hole or other pass-through aperture for a key actuator. That is, a key or other tool may be insertable through the access slot 615 to manually actuate or otherwise configure or engage a spindle 634” (para. 28). Furthermore, the applicant remarks state “key actuator is not positively claimed” (pg. 8, line 13-14). One or ordinary skill in the art at the time the invention was made would understand to implement, place, and use a rigid test stick through a test channel to move, rotate, and inspect a spindle housed within a central chamber the same manner as presented by the prior art Shelcoviz.

In response to the applicants remarks/arguments regarding the prior art Baram; the prior art Baram teaches a detector 78 that protrudes through opening 76 of plate 72 that is attached to hole 66, the protruding detector 78 is a pure visual indicator to the operating condition (increased pressure) and malfunction (fluid leakage). Baram’s invention is a valve 10 for regulating fluid flow (fig. 1). One of ordinary skills in the art at the time the invention was made would understand a protruding detector to be a pure visual indicator that quickly provides information to the operating condition and malfunction of the device as presented by the prior art Baram.

The examiner respectfully points out that “a partially open / closed condition”, “gradual nature”, “nearly fully open valve”, “half-open valve” “partially locked”, “partially unlocked”, “a first color (e.g. Green)”, “a second color (e.g. red)”, “green=locked”, “red=unlocked”, “a sliding spindle which shuttles”, “borescope”, “twisting mode”, “sliding mode” are not claimed limitations.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The examiner recognizes that obviousness may be established by combining or modifying the teaching of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case it is obvious to combine the prior art Ide, Shelcoviz, and Baram to complement the drawbacks of Matsch (such as an indicator, key actuator, and tab extending from the spindle through the access slot) and teach the claimed structural limitations that Matsch fails to teach in claims 9-20, and as discussed above and detailed in the claim rejections -35 USC § 103 of claims 9-20 in the non-final office action filed on 04/20/2022.

The examiner respectfully points out that the applicant's arguments are more limiting than the claim language. The broad recitation of the claim language does not prohibit the broad interpretation of the claimed limitations and their claimed structural interaction and as detailed in the claim rejection section of the non-final office action filed on 04/20/2022.

The examiner respectfully maintains that the claimed limitations are taught by the prior art of record [Gary L. Matsch (US-7380755-B2), Stephen R. Ide et al. (WO-2008042122-A1), Abraham Shelcoviz et al. (US-20150000748-A1), and David Baram (FI-73058-B)]. Claims 9-20 remain rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gary L. Matsch  (US-7380755-B2) hereinafter Matsch in view of Stephen R. Ide et al. (WO-2008042122-A1) hereinafter Ide

Regarding claim 9,
While Matsch teaches an evacuation assembly (10) of an aircraft (20), the evacuation assembly (fig. 1) comprising: 
a packboard (Packboard) comprising a top panel (top panel) and a bottom panel (bottom panel) that collectively define a compartment (14) [as shown in the annotated figure of fig. 1 below; the backboard is the structure that surrounds the uninflated evacuation slide 12 that is kept stored in the packboard compartment 14];
a ball lock (26) coupled to the top panel of the packboard (fig. 1; the frangible pneumatic latches 26 are attached to top and bottom panels); and 
a blowout panel (22) selectively coupled to the ball lock (fig. 1; the cover panel 22 is pushed out when the inflatable slide is deployed); 
a user (one of ordinary skill in the art or a passenger)
the ball lock in a locked position (fig. 2; normally-latched position) or an unlocked position (fig. 3; normally open position)
But Matsch fails to teach the ball lock comprises an indicator configured to indicate to a user whether the ball lock is in a locked position or an unlocked position

Ide et al. teaches the ball lock comprises an indicator (the collective of 34, 46, 62, 64, and a lamp on a control panel) configured to indicate to a user whether the ball lock is in a locked position or an unlocked position (figs. 1-2, 4, 6-7;  the open and closed state of valve 10 (corresponding to the ball lock) are indicated by the linearly traveling washer 46 that moves up and down coping with the movement of the handle and its first 26 and second 36 stems to visually indicate the valve position such as via indicia 62 and 64)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ball lock of the evacuation slide system that is disclosed by Matsch by incorporating the indicator into the ball lock and as disclosed by Ide et al. because indicators are simple and known devices that are used to quickly show the nearby personnel or a remote system operator weather or not the evacuation slide system is functioning properly and to take appropriate action if a malfunction or other undesired condition is present where knowledge of the systems’ state is imperative.

    PNG
    media_image1.png
    528
    794
    media_image1.png
    Greyscale

Regarding claim10;
Matsch as modified above teaches the evacuation assembly of claim 9, wherein the indicator is viewable by the user from an inboard position (inside the hull of the aircraft 20) relative to the aircraft (figs. 1-2, 4, 6-7 of Ide et al.; the electrical signal sent from sensor 34 could illuminate a lamp on a control panel or provide input to a microprocessor in an automated remote control system while the travelling washer 46 and the indicia 62 and 64 would visually show the current state (open/closed) to nearby personnel and other onboard operators that monitor the system readiness from inside the airplane).

Regarding claim 11,
Matsch as modified above teaches the evacuation assembly of claim 9, wherein the ball lock comprises: 
a body (28) comprising a shaft (44) having at least one retention feature (50 and 52 collectively) disposed at a distal portion of the shaft (the portion of the pilot member 44 next to counter bore 54), the body defining a central chamber (32) and an access slot (access slot) open to the central chamber (as shown in the annotated figure of fig. 3 below; the access slot connects the outer surface of housing 28 to its bore 32); and 
a spindle (30) disposed within the central chamber of the body, the spindle comprising a distal end (the end of the axial extension 36 that engages ball bearing members 52) configured to selectively engage the at least one retention feature disposed at the distal portion of the shaft (figs. 2-4), 
wherein in response to the spindle being in the locked position within the central chamber, the distal end of the spindle engages the at least one retention feature to hold the at least one retention feature in an expanded state (fig. 2; at the normally-latched position where the ball bearing members 52 are forced to extend outside of recess 50 (expanded state) via the end of the axial extension 36), 
wherein in response to the spindle being in the unlocked position within the central chamber, the distal end of the spindle is withdrawn from the at least one retention feature to allow the at least one retention feature to be in a compressed state (fig. 3; moving to the normally open position, the ball bearing members 52 are forced into recess 50 (compressed state) via the slopped surface 68 of the collar member 46 once the end of the axial extension 36 is withdrawn from under the ball bearing members).

    PNG
    media_image2.png
    481
    874
    media_image2.png
    Greyscale

Regarding claim 12,
Matsch as modified above teaches the evacuation assembly of claim 11, wherein the indicator comprises at least one of a colored pattern, a series of numbers/letters (indicia 62 and 64 show “OPEN” and “CLOSED”), or one or more symbols (Indicia 62 on traveling washer 46 is an arrow symbol) viewable through the access slot to indicate whether the spindle is in the locked position or the unlocked position (figs. 6-7; indicia 62, which is visible through window 60, is in the form of an arrow or letters “OPEN” indicative of the “OPEN” or “CLOSED” position of the first and second stem 36 (corresponding to the spindle) and as indicated by the traveling washer 46)

Regarding claim 13,
Matsch as modified above teaches the evacuation assembly of claim 12, wherein the indicator is one of a portion of or coupled to the spindle [figs. 1-3; the traveling washer 46 is threadedly coupled to the moving stem 36 via threads 52 (corresponding to coupled to the spindle)]  and is viewable through the access slot (figs. 6-7 of Ide; the traveling washer 46 and indicia 62 are visible through window 60 (corresponding to access slot shown in the annotated figure of fig. 3 above)].

Regarding claim 14,
Matsch as modified above teaches the evacuation assembly of claim 12, wherein the indicator is a sleeve (46) coupled to a portion of the spindle (figs. 1-3; the traveling washer 46 is sleeved onto the second stem 36 and is threadedly coupled to the moving stem 36 via threads 52 (corresponding to a portion of the spindle) and is viewable through the access slot (figs. 6-7 of Ide; the traveling washer 46 and indicia 62 are visible through window 60 (corresponding to access slot shown in the annotated figure of fig. 3 above)]..

Regarding claim 18,
Matsch as modified above teaches the evacuation assembly of claim 9, wherein the indicator is a position sensor (34) configured to detect a position (open state and closed state) of the spindle [figs 1-3; sensor 34 generates an electrical signal indicative to the “OPEN” or “CLOSED” state of the first and second stems that correspond to the spindles’ position].

Regarding claim 19,
Matsch as modified above teaches the evacuation assembly of claim 18, wherein the position sensor is configured to send a feedback control signal (electric signal) to an aircraft controller (illuminate a lamp on a control panel or provide input to a microprocessor in an automated remote-control system).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to understand that the intended use of the sensors is to provide status feedback in the form of an electrical signal to a control panel that would function equivalent in reporting the Open or Closed status to an airplane controller or to an automated remote control system of a nuclear reactor operator.

Regarding claim 20, 
While Matsch teaches an aircraft (20) comprising (fig. 1): 
an evacuation slide (10) held in a stored state (uninflated condition) within a compartment of (14) a packboard (packboard), the packboard comprising a top panel (top panel) and a bottom panel (bottom panel) that collectively define the compartment [as shown in the annotated figure of fig. 3, above; the backboard is the structure that surrounds the uninflated evacuation slide 12 that is kept stored in the packboard compartment 14]; 5Serial No.: 16/751,611Docket No.: 65667.31400 / 125406US01

a ball lock (26) coupled to the top panel of the packboard (fig. 1; the frangible pneumatic latches 26 are attached to top and bottom panels); 

a blowout panel (22) selectively coupled to the ball lock (fig. 1; the cover panel 22 is pushed out when the inflatable slide is deployed); 

a position of the ball lock (figs. 2 and 3; the ball lock slides between a locked position /normally-latched position and an unlocked position/normally open position

But Matsch fails to teach a position sensor coupled to the ball lock; and wherein the position sensor is configured to detect a position of the ball lock to determine whether the ball lock is in a locked position or unlocked position and to send a feedback control signal to an aircraft controller.

Ide et al. teaches a position sensor (34) coupled to the ball lock; and wherein the position sensor is configured to detect a position (open state and closed state) of the ball lock to determine whether the ball lock is in a locked position or unlocked position (sensor 34 generates a signal indicative of the open or closed sate once it senses the presence or absence of washer 46) and to send a feedback control signal (electric signal indicative of the first/second stems status) to an aircraft controller (the intended use of the sensors is to provide status feedback in the form of an electrical signal to a control panel that would function equivalent in reporting the Open or Closed status to an airplane controller or to an automated remote control system of a nuclear reactor operator.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ball lock of the evacuation slide system that is disclosed by Matsch by incorporating a position sensor into the ball lock and as disclosed by Ide et al. because position sensors are simple and known devices that are used to quickly show the nearby personnel or a remote system operator weather or not the evacuation slide system is functioning properly and to take appropriate action if a malfunction or other undesired condition is present where knowledge of the systems’ state is imperative

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gary L. Matsch  (US-7380755-B2) hereinafter Matsch in view of Stephen R. Ide et al. (WO-2008042122-A1) hereinafter Ide et al., in further view of Abraham Shelcoviz et al. (US-20150000748-A1) hereinafter Shelcoviz et al.

Regarding claim 15,
While Matsch as modified above teaches the evacuation assembly of claim 14, wherein the access slot is a hole (as shown in the annotated figure of fig. 3 above; the access slot takes a shape of a hole through housing 28). But Matsch as modified above fails to teach for insertion of a key actuator.

Shelcoviz et al. teaches for insertion of a key actuator (figs. 7-9; a key actuator/ test stick 710 is placed through channel 709 that corresponds to the hole of the access slot)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the usage of the access slot and its hole that are disclosed by Matsch as modified above by a implementing a test stick through the hole and as disclosed by Shelcoviz et al. because it is known in the art to confirm the readiness of the mechanical components that are in use or the ones that are stored for a long time by using test sticks through access holes to engage, move, and inspect the interior parts as a preventive and safety measure.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gary L. Matsch  (US-7380755-B2) hereinafter Matsch in view of Stephen R. Ide et al. (WO-2008042122-A1) hereinafter Ide et al., in further view of David Baram (FI-73058-B) hereinafter Baram

Regarding claim 16, 
While Matsch as modified above teaches the evacuation assembly of claim 11, wherein the indicator comprises a tab (46) extending from the spindle (the traveling washer 46 is sleeved onto the second stem 36 and extends from the second stem towards window 60 to be visible through window 60), wherein a position of the tab (the position of the linearly traveling washer 46 where its indicia 62 points to an “OPEN” or “CLOSED” position as shown by indicia 64) relative to the access slot is indicative of whether the spindle is in the locked position or the unlocked position (figs. 1-3 and 6-7 of Ide et al.; the linearly traveling washer 46 moves up and down between the “OPEN” and “CLOSED” position as indicated by the indicia 62 and 64 , coping with the movement the first and second stems, corresponding to that of the spindle)

But Matsch as modified above fails to teach through the access slot

Baram teaches through the access slot (fig. 1; detector 78 may protrude through the opining 76 in plate 72 as a purely visual indication, the detector 78 corresponding to the tab protruding through the access slot that corresponds to opening 76)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ball lock of the evacuation slide system that is disclosed by Matsch as modified above by extending the length of the tab to go through the access slot and as disclosed by Baram because displacement detectors in the form of tabs and indicator stems that protrude from the machinery inspection and view hole are known in the art to provide for a quick visual indication to the operation and status of device.

Regarding claim 17, 
Matsch as modified above teaches the evacuation assembly of claim 16, wherein the spindle comprises a proximal end (figs. 2-4; the end of the piston 30 that is opposite to the distal end and adjacent to spring 62) having a first surface (first surface) facing a biasing spring (62) and a second surface (second surface) opposite the first surface, wherein the tab extends from the second surface (as shown in the annotated figure of fig 1-A of Ide et al., below; the traveling washer 46 is sleeved onto the second stem 36 and extends from threads 52 that are machined on the outer surface of second stems coupling member 30).

    PNG
    media_image3.png
    570
    345
    media_image3.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  This action is final necessitated by amendments.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, as following:
Benjamin Ifield (WO-2010017593-A1) teaches an apparatus to purge air from an automatic lubrication system that includes a gas purge ball valve, a position sensor, and an indictor stem that provides for visual indication of the device operation. The invention aims to increase the effectiveness of the lubrication system by automatically purging the air from the grease pump and providing a central monitoring point to indicate the correct operation of the system.
Arthur W. Dessenberger, Jr. (US-6279971-B1) teaches a latch and a sensor that releasably engages a keeper for securing aircraft panels to one another. The invention provides a relatively light and simple latch design that is mounted independently of the hook and offers for a visual indication of the hook and keeper.
 Allen D. Polowinczak (US-20030047948-A1) teaches a tilt-latch actuator that is adapted to be connected to a latch bolt for a pivotal sash window assembly that includes visual latch indicators. The invention provides for smooth operation while reducing the undesired mechanical noise by using plastic material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675